DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art fails to teach nor suggest the limitations of claims 1, 4 and 7, respectively, in combination as recited therein.  More specifically, in regards to claim 1, prior art fails to teach nor suggest a plurality of conductive connection layers passing through the carrier body; wherein the insulative structure includes an insulative body disposed on the heating structure and a plurality of conductive material layers passing through the insulative body, and the conductive material layers are respectively electrically connected to the conductive connection layers, in combination with the remaining limitations of claim 1.  
In regards to claim 4, prior art fails to teach nor suggest wherein the insulative structure includes an insulative body disposed between the heating structure and the wafer-level electronic chip, and a plurality of conductive material layers passing through the insulative body, and the conductive material layers are respectively electrically connected to the conductive connection layers, in combination with the remaining limitations of claim 4.
In regards to claim 7, prior art fails to teach nor suggest a plurality of conductive connection layers passing through the carrier body; wherein the insulative structure includes an insulative body disposed between the heating structure and the wafer-level electronic chip, and a plurality of conductive material layers passing through the insulative body, and the conductive material layers are respectively electrically connected to the conductive connection layers, in combination with the remaining limitations of claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M MENZ whose telephone number is (571)272-1697. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA M MENZ/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        



3/26/22